     Case 2:20-cv-03130-VAP-PJW Document 1 Filed 04/03/20 Page 1 of 27 Page ID #:1




 1    POMERANTZ LLP
      Jennifer Pafiti (SBN 282790)
 2
      1100 Glendon Avenue, 15th Floor
 3    Los Angeles, CA 90024
 4
      Telephone: (310) 405-7190
      jpafiti@pomlaw.com
 5
 6    Attorney for Plaintiff
      - additional counsel on signature page -
 7
 8
                            UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10
11
      MOHAMED NAHAS, Individually and            Case No.
12    On Behalf of All Others Similarly
13    Situated,
                                                 CLASS ACTION COMPLAINT
14                              Plaintiff,       FOR VIOLATIONS OF THE
15                                               FEDERAL SECURITIES LAWS
                          v.
16
      FUNKO, INC., BRIAN MARIOTTI,               JURY TRIAL DEMANDED
17    RUSSELL NICKEL, and JENNIFER
18    FALL JUNG,
19                              Defendants.
20
21
22
23
24
25
26
27
28
29
                                 CLASS ACTION COMPLAINT
30
     Case 2:20-cv-03130-VAP-PJW Document 1 Filed 04/03/20 Page 2 of 27 Page ID #:2




 1
           Plaintiff Mohamed Nahas (“Plaintiff”), individually and on behalf of all others

 2   similarly situated, by and through his attorneys, alleges the following upon information
 3
     and belief, except as to those allegations concerning Plaintiff, which are alleged upon
 4
 5   personal knowledge. Plaintiff’s information and belief is based upon, among other things,
 6
     his counsel’s investigation, which includes without limitation: (a) review and analysis of
 7
     regulatory filings made by Funko, Inc. (“Funko” or the “Company”) with the United States
 8
 9   (“U.S.”) Securities and Exchange Commission (“SEC”); (b) review and analysis of press
10
     releases and media reports issued by and disseminated by Funko; and (c) review of other
11
12   publicly available information concerning Funko.
13                      NATURE OF THE ACTION AND OVERVIEW
14
           1.     This is a class action on behalf of persons and entities that purchased or
15
16   otherwise acquired Funko securities between October 31, 2019 and March 5, 2020, both
17
     dates inclusive (the “Class Period”). Plaintiff pursues claims against the Defendants under
18
19   the Securities Exchange Act of 1934 (the “Exchange Act”).
20         2.     Funko is a pop culture consumer products company that creates figures,
21
     plush, accessories, apparel, and homewares regarding movies, TV shows, videogames,
22
23   musicians, and sports teams.
24
           3.     Throughout the Class Period, Defendants made materially false and/or
25
26   misleading statements, as well as failed to disclose material adverse facts about the

27   Company’s business, operations, and prospects. Specifically, Defendants failed to disclose
28
29
                                            1
                                 CLASS ACTION COMPLAINT
30
     Case 2:20-cv-03130-VAP-PJW Document 1 Filed 04/03/20 Page 3 of 27 Page ID #:3



 1
     to investors that: (i) Funko was experiencing lower than expected sales; (ii) consequently,

 2   Funko was reasonably likely to incur a writedown for slower moving inventory; and (iii)
 3
     as a result of the foregoing, Defendants’ positive statements about the Company’s
 4
 5   business, operations, and prospects were materially false and/or misleading and/or lacked
 6
     a reasonable basis.
 7
           4.      On February 5, 2020, after the market closed, Funko issued a press release
 8
 9   announcing its preliminary fourth quarter 2019 financial results. Therein, Funko stated
10
     that “[n]et sales are expected to be approximately $214 million, a decrease of 8%
11
12   compared to $233 million in the fourth quarter of 2018.” The Company also disclosed a
13   $16.8 million writedown to “dispose of slower moving inventory to increase operational
14
     capacity.”
15
16         5.      On this news, Funko’s stock price fell $6.20 per share, or 40%, to close at
17
     $9.29 per share on February 6, 2020, on unusually heavy trading volume.
18
19         6.      Then, on March 5, 2020, after the market closed, Funko issued a press release
20   announcing its fourth quarter and full year 2019 financial results. Therein, Funko affirmed
21
     that net sales for fourth quarter had decreased 4% year-over-year to $213.6 million due to,
22
23   among other things, “softness at retail during the holiday season which led to a decrease
24
     in orders.”
25
26         7.      On this news, Funko’s stock price fell $0.32 per share, or over 4%, to close

27   at $6.92 per share on March 6, 2020, thereby injuring investors further.
28
29
30                                           2
31                                CLASS ACTION COMPLAINT
     Case 2:20-cv-03130-VAP-PJW Document 1 Filed 04/03/20 Page 4 of 27 Page ID #:4



 1
           8.     As a result of Defendants’ wrongful acts and omissions, and the precipitous

 2   decline in the market value of the Company’s securities, Plaintiff and other Class members
 3
     have suffered significant losses and damages.
 4
 5                                JURISDICTION AND VENUE
 6
           9.      The claims asserted herein arise under Sections 10(b) and 20(a) of the
 7
     Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder
 8
 9   by the SEC (17 C.F.R. § 240.10b-5).
10
           10.     This Court has jurisdiction over the subject matter of this action pursuant to
11
12   28 U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).
13         11.     Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and
14
     Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts in furtherance of
15
16   the alleged fraud or the effects of the fraud have occurred in this Judicial District. Many
17
     of the acts charged herein, including the dissemination of materially false and/or
18
19   misleading information, occurred in substantial part in this Judicial District. In addition,
20   the Company has offices in this District.
21
           12.     In connection with the acts, transactions, and conduct alleged herein,
22
23   Defendants directly and indirectly used the means and instrumentalities of interstate
24
     commerce, including the United States mail, interstate telephone communications, and the
25
26   facilities of a national securities exchange.

27
28
29
30                                           3
31                                CLASS ACTION COMPLAINT
     Case 2:20-cv-03130-VAP-PJW Document 1 Filed 04/03/20 Page 5 of 27 Page ID #:5



 1
                                             PARTIES

 2           13.   Plaintiff, as set forth in the accompanying Certification, incorporated by
 3
     reference herein, purchased Funko securities during the Class Period, and suffered
 4
 5   damages as a result of the federal securities law violations and false and/or misleading
 6
     statements and/or material omissions alleged herein.
 7
             14.   Defendant Funko is incorporated under the laws of Delaware with its
 8
 9   principal executive offices located in Everett, Washington. Funko’s shares trade on the
10
     NASDAQ exchange under the symbol “FNKO.”
11
12           15.   Defendant Brian Mariotti (“Mariotti”) was the Chief Executive Officer
13   (“CEO”) of the Company at all relevant times.
14
             16.   Defendant Russell Nickel (“Nickel”) was the Chief Financial Officer
15
16   (“CFO”) of the Company from October 2013 until August 13, 2019.
17
             17.   Defendant Jennifer Fall Jung (“Jung”) has been the CFO since August 13,
18
19   2019.
20           18.   Defendants Mariotti, Nickel, and Jung (collectively the “Individual
21
     Defendants”), because of their positions with the Company, possessed the power and
22
23   authority to control the contents of the Company’s reports to the SEC, press releases and
24
     presentations to securities analysts, money and portfolio managers and institutional
25
26   investors, i.e., the market. The Individual Defendants were provided with copies of the

27   Company’s reports and press releases alleged herein to be misleading prior to, or shortly
28
     after, their issuance and had the ability and opportunity to prevent their issuance or cause
29
30                                          4
31                               CLASS ACTION COMPLAINT
     Case 2:20-cv-03130-VAP-PJW Document 1 Filed 04/03/20 Page 6 of 27 Page ID #:6



 1
     them to be corrected. Because of their positions and access to material non-public

 2   information available to them, the Individual Defendants knew that the adverse facts
 3
     specified herein had not been disclosed to, and were being concealed from, the public, and
 4
 5   that the positive representations which were being made were then materially false and/or
 6
     misleading. The Individual Defendants are liable for the false statements pleaded herein.
 7
                              SUBSTANTIVE ALLEGATIONS
 8
 9                                        Background
10
           19.      Funko is a pop culture consumer products company that creates figures,
11
     plush, accessories, apparel, and homewares regarding movies, TV shows, videogames,
12
13   musicians, and sports teams.
14
                                 Materially False and Misleading
15                          Statements Issued During the Class Period
16
           20.      The Class Period begins on October 31, 2019, when Funko announced its
17
18   third quarter 2019 financial results and reiterated its fiscal 2019 outlook. In a press release,
19
     the Company stated, in relevant part:
20
21
           Third Quarter 2019 Highlights

22               • Net sales increased 26% to $223.3 million
23
                 • Gross profit[] increased 26% to $85.5 million
24
25               • Gross margin[] decreased 10 basis points to 38.3%
26
                 • Income from operations increased 36% to $22.6 million
27
28               • Net income increased to $15.5 million from $7.6 million
29
30                                            5
31                                 CLASS ACTION COMPLAINT
     Case 2:20-cv-03130-VAP-PJW Document 1 Filed 04/03/20 Page 7 of 27 Page ID #:7



 1               • Earnings per diluted share increased to $0.25

 2               • Adjusted Net Income[] was $19.9 million compared to $13.6 million
 3                 in the third quarter of 2018, and Adjusted Earnings per Diluted Share[]
                   was $0.38, compared to $0.27 in the third quarter of 2018
 4
 5               • Adjusted EBITDA[] increased 20% to $40.6 million
 6                                               ***
 7         2019 Outlook
 8
           The Company is reiterating its outlook for the full year 2019. The Company
 9         expects net sales to be in a range of $840 million to $850 million. Adjusted
10
           EBITDA[] is expected to be in a range of $140 million to $145 million.
           Adjusted Earnings per Diluted Share[] is expected to be in a range of $1.15
11         per share to $1.22 per share and is based on estimated adjusted average diluted
12         shares outstanding of 53.5 million for the full year 2019.
13         21.      The same day, Funko filed its quarterly report on Form 10-Q with the SEC
14
     for the period ended September 30, 2019, affirming the previously reported financial
15
16   results. Regarding inventory levels, the report stated, in relevant part:
17
           Our success depends, in part, on our ability to successfully manage our
18         inventories.
19
           We must maintain sufficient inventory levels to operate our business
20         successfully, but we must also avoid accumulating excess inventory, which
           increases working capital needs and lowers gross margin. We obtain
21
           substantially all of our inventory from third-party manufacturers located
22         outside the United States and must typically order products well in advance
23         of the time these products will be offered for sale to our customers. As a result,
           it may be difficult to respond to changes in consumer preferences and market
24         conditions, which, for pop culture products, can change rapidly. If we do not
25         accurately anticipate the popularity of certain products, then we may not have
           sufficient inventory to meet demand. Alternatively, if demand or future sales
26         do not reach forecasted levels, we could have excess inventory that we may
27         need to hold for a long period of time, write down, sell at prices lower than
           expected or discard. If we are not successful in managing our inventory, our
28
           business, financial condition and results of operations could be adversely
29         affected.
30                                            6
31                                 CLASS ACTION COMPLAINT
     Case 2:20-cv-03130-VAP-PJW Document 1 Filed 04/03/20 Page 8 of 27 Page ID #:8



 1
           We may also be negatively affected by changes in retailers’ inventory policies
           and practices. As a result of the desire of retailers to more closely manage
 2         inventory levels, there is a growing trend to make purchases on a “just-in-
 3         time” basis. This requires us to more closely anticipate demand and could
           require us to carry additional inventory. Policies and practices of individual
 4         retailers may adversely affect us as well, including those relating to access to
 5         and time on shelf space, price demands, payment terms and favoring the
           products of our competitors. Our retail customers make no binding long-term
 6
           commitments to us regarding purchase volumes and make all purchases by
 7         delivering purchase orders. Any retailer can therefore freely reduce its overall
           purchase of our products, including the number and variety of our products
 8
           that it carries, and reduce the shelf space allotted for our products. If demand
 9         or future sales do not reach forecasted levels, we could have excess inventory
10         that we may need to hold for a long period of time, write down, sell at prices
           lower than expected or discard. If we are not successful in managing our
11         inventory, our business, financial condition and results of operations could be
12         adversely affected.
13         22.     The above statements identified in ¶¶ 20-21 were materially false and/or
14
     misleading, and failed to disclose material adverse facts about the Company’s business,
15
16   operations, and prospects. Specifically, Defendants failed to disclose to investors that: (i)
17
     Funko was experiencing lower than expected sales; (ii) consequently, Funko was
18
19   reasonably likely to incur a writedown for slower moving inventory; and (iii) as a result
20   of the foregoing, Defendants’ positive statements about the Company’s business,
21
     operations, and prospects were materially false and/or misleading and/or lacked a
22
23   reasonable basis.
24
                                        The Truth Emerges
25
26         23.     On February 5, 2020, after the market closed, Funko issued a press release

27   announcing preliminary fourth quarter 2019 financial results. Therein, Funko stated that
28
     “[n]et sales are expected to be approximately $214 million, a decrease of 8% compared to
29
30                                           7
31                                CLASS ACTION COMPLAINT
     Case 2:20-cv-03130-VAP-PJW Document 1 Filed 04/03/20 Page 9 of 27 Page ID #:9



 1
     $233 million in the fourth quarter of 2018.” The Company also disclosed a $16.8 million

 2   writedown to “dispose of slower moving inventory to increase operational capacity.” The
 3
     press release stated, in relevant part:
 4
 5         Net sales are expected to be approximately $214 million, a decrease of 8%
           compared to $233 million in the fourth quarter of 2018. Net sales were below
 6
           expectations in mature markets, including the U.S., due to the challenging
 7         retail environment, which resulted in lower than expected purchases among
           Funko’s top customers throughout the holiday season as well as softness in
 8
           sales related to certain tentpole movie releases. These factors more than offset
 9         strong growth both in Europe and the Loungefly brand during the quarter.
10
           For the fourth quarter of fiscal 2019, Funko estimates:
11
               • Net sales in the U.S. will decrease approximately 9%, while net sales
12               internationally will decrease approximately 8%, reflecting declines in
13               mature international markets, including Australia and Canada, partially
                 offset by continued double digit growth in Europe.
14
15             • On a product category basis, net sales of figures will decrease
16               approximately 10% and net sales of other products will decrease
                 approximately 3% versus the year ago period, respectively. Net sales of
17               Loungefly items, included in other products, are expected to show
18               continued double digit growth in the fourth quarter offset by declines
                 in other branded products.
19
20             • The Company will incur a one-time $16.8 million charge related to the
                 write-down of inventory as a result of the Company’s decision to
21
                 dispose of slower moving inventory to increase operational capacity.
22               This charge is incremental to normal course reserves and will have an
23               unfavorable impact to gross profit[], gross margin[], net loss and net
                 loss per diluted share in the fourth quarter.
24
25             • Gross profit[] will be in the range of $62.3 million to $62.8 million,
                 while gross margin1 will be 29.2% to 29.4%. Gross margin excluding
26
                 the one-time inventory write-down[] will be 37.0% to 37.3%.
27
28
               • The Company will have a net loss in the range of $6.7 million to $6.0
                 million and net loss per diluted share of $0.12 to $0.11.
29
30                                            8
31                                 CLASS ACTION COMPLAINT
     Case 2:20-cv-03130-VAP-PJW Document 1 Filed 04/03/20 Page 10 of 27 Page ID #:10



 1                • Adjusted EBITDA[] will be in the range of $24.7 million to $25.7
                    million.
 2
 3                • Adjusted Net Income[] will be in the range of $8.1 million to $8.9
                    million and Adjusted Earnings per Diluted Share[] will be in the range
 4
                    of $0.16 to $0.18.
 5
            “While we are disappointed in our fourth quarter results, we are confident that
 6
            our strong track record of innovation through new product categories and
 7          properties, as well as continued international expansion, will continue to
 8          propel the Company in 2020 and beyond. The underlying strength of our Pop!
            and Loungefly brands, combined with Funko’s unique ability to leverage
 9          evergreen properties will enable the Company to achieve high-single-digit to
10          low-double-digit sales growth in 2020,” stated Brian Mariotti, Chief
            Executive Officer.
11
12          24.      Moreover, the Company expected that sales trends would not improve until
13
      second half of fiscal 2020, stating in the same press release:
14
15
            The Company expects its 2020 net sales growth rate to be in the high-single-
            digits to low-double-digits. Additionally, the Company anticipates that top
16          line trends will improve gradually throughout 2020 and will be largely
17          weighted toward the second half of the year, with net sales in the first half
            expected to be down low-single-digits to flat compared to the first half of
18          2019. Funko plans to provide expanded guidance for 2020 in connection with
19          the release of fourth quarter and full year 2019 financial results on March 5,
            2020.
20
21          25.      On this news, Funko’s stock price fell $6.20 per share, or 40%, to close at
22
      $9.29 per share on February 6, 2020, on unusually heavy trading volume.
23
24          26.      Then, on March 5, 2020, after the market closed, Funko issued a press release

25    announcing its fourth quarter and full year 2019 financial results. Therein, Funko affirmed
26
      that net sales for fourth quarter had decreased 4% year-over-year to $213.6 million due to,
27
28
29
30                                             9
31                                  CLASS ACTION COMPLAINT
     Case 2:20-cv-03130-VAP-PJW Document 1 Filed 04/03/20 Page 11 of 27 Page ID #:11



 1
      among other things, “softness at retail during the holiday season which led to a decrease

 2    in orders.”.
 3
            27.      On this news, Funko’s stock price fell $0.32 per share, or over 4%, to close
 4
 5    at $6.92 on March 6, 2020, thereby injuring investors further.
 6
                                  CLASS ACTION ALLEGATIONS
 7
            28.      Plaintiff brings this action as a class action pursuant to Federal Rule of Civil
 8
 9    Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and entities that
10
      purchased or otherwise acquired Funko securities between October 31, 2019 and March
11
      5, 2020, inclusive, and who were damaged thereby (the “Class”). Excluded from the Class
12
13    are Defendants, the officers and directors of the Company, at all relevant times, members
14
      of their immediate families and their legal representatives, heirs, successors, or assigns,
15
16    and any entity in which Defendants have or had a controlling interest.
17          29.      The members of the Class are so numerous that joinder of all members is
18
      impracticable. Throughout the Class Period, Funko’s shares actively traded on the
19
20    NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time
21
      and can only be ascertained through appropriate discovery, Plaintiff believes that there are
22
23    at least hundreds or thousands of members in the proposed Class. Millions of Funko shares
24    were traded publicly during the Class Period on the NASDAQ. Record owners and other
25
      members of the Class may be identified from records maintained by Funko or its transfer
26
27    agent and may be notified of the pendency of this action by mail, using the form of notice
28
      similar to that customarily used in securities class actions.
29
30                                             10
31                                  CLASS ACTION COMPLAINT
     Case 2:20-cv-03130-VAP-PJW Document 1 Filed 04/03/20 Page 12 of 27 Page ID #:12



 1
            30.    Plaintiff’s claims are typical of the claims of the members of the Class as all

 2    members of the Class are similarly affected by Defendants’ wrongful conduct in violation
 3
      of federal law that is complained of herein.
 4
 5          31.    Plaintiff will fairly and adequately protect the interests of the members of the
 6
      Class and has retained counsel competent and experienced in class and securities litigation.
 7
            32.    Common questions of law and fact exist as to all members of the Class and
 8
 9    predominate over any questions solely affecting individual members of the Class. Among
10
      the questions of law and fact common to the Class are:
11
12          (a)    whether the federal securities laws were violated by Defendants’ acts as
13    alleged herein;
14
            (b)    whether statements made by Defendants to the investing public during the
15
16    Class Period omitted and/or misrepresented material facts about the business, operations,
17
      and prospects of Funko; and
18
19          (c)    to what extent the members of the Class have sustained damages and the
20    proper measure of damages.
21
            33.    A class action is superior to all other available methods for the fair and
22
23    efficient adjudication of this controversy since joinder of all members is impracticable.
24
      Furthermore, as the damages suffered by individual Class members may be relatively
25
26    small, the expense and burden of individual litigation makes it impossible for members of

27    the Class to individually redress the wrongs done to them. There will be no difficulty in
28
      the management of this action as a class action.
29
30                                           11
31                                CLASS ACTION COMPLAINT
     Case 2:20-cv-03130-VAP-PJW Document 1 Filed 04/03/20 Page 13 of 27 Page ID #:13



 1
                                UNDISCLOSED ADVERSE FACTS

 2          34.    The market for Funko’s securities was open, well-developed and efficient at
 3
      all relevant times. As a result of these materially false and/or misleading statements, and/or
 4
 5
      failures to disclose, Funko’s securities traded at artificially inflated prices during the Class

 6    Period. Plaintiff and other members of the Class purchased or otherwise acquired Funko’s
 7
      securities relying upon the integrity of the market price of the Company’s securities and
 8
 9    market information relating to Funko, and have been damaged thereby.
10
            35.    During the Class Period, Defendants materially misled the investing public,
11
      thereby inflating the price of Funko’s securities, by publicly issuing false and/or
12
13    misleading statements and/or omitting to disclose material facts necessary to make
14
      Defendants’ statements, as set forth herein, not false and/or misleading. The statements
15
16    and omissions were materially false and/or misleading because they failed to disclose
17    material adverse information and/or misrepresented the truth about Funko’s business,
18
      operations, and prospects as alleged herein.
19
20          36.    At all relevant times, the material misrepresentations and omissions
21
      particularized in this Complaint directly or proximately caused or were a substantial
22
23    contributing cause of the damages sustained by Plaintiff and other members of the Class.
24    As described herein, during the Class Period, Defendants made or caused to be made a
25
      series of materially false and/or misleading statements about Funko’s financial well-being
26
27    and prospects. These material misstatements and/or omissions had the cause and effect of
28
      creating in the market an unrealistically positive assessment of the Company and its
29
30                                             12
31                                  CLASS ACTION COMPLAINT
     Case 2:20-cv-03130-VAP-PJW Document 1 Filed 04/03/20 Page 14 of 27 Page ID #:14



 1
      financial well-being and prospects, thus causing the Company’s securities to be

 2    overvalued and artificially inflated at all relevant times. Defendants’ materially false
 3
      and/or misleading statements during the Class Period resulted in Plaintiff and other
 4
 5    members of the Class purchasing the Company’s securities at artificially inflated prices,
 6
      thus causing the damages complained of herein when the truth was revealed.
 7
                                        LOSS CAUSATION
 8
 9          37.    Defendants’ wrongful conduct, as alleged herein, directly and proximately
10
      caused the economic loss suffered by Plaintiff and the Class.
11
12          38.    During the Class Period, Plaintiff and the Class purchased Funko’s securities
13    at artificially inflated prices and were damaged thereby. The price of the Company’s
14
      securities significantly declined when the misrepresentations made to the market, and/or
15
16    the information alleged herein to have been concealed from the market, and/or the effects
17
      thereof, were revealed, causing investors’ losses.
18
19                                 SCIENTER ALLEGATIONS
20          39.    As alleged herein, Defendants acted with scienter since Defendants knew that
21
      the public documents and statements issued or disseminated in the name of the Company
22
23    were materially false and/or misleading; knew that such statements or documents would
24
      be issued or disseminated to the investing public; and knowingly and substantially
25
26    participated or acquiesced in the issuance or dissemination of such statements or

27    documents as primary violations of the federal securities laws. As set forth elsewhere
28
      herein in detail, the Individual Defendants, by virtue of their receipt of information
29
30                                           13
31                                CLASS ACTION COMPLAINT
     Case 2:20-cv-03130-VAP-PJW Document 1 Filed 04/03/20 Page 15 of 27 Page ID #:15



 1
      reflecting the true facts regarding Funko, their control over, and/or receipt and/or

 2    modification of Funko’s allegedly materially misleading misstatements and/or their
 3
      associations with the Company which made them privy to confidential proprietary
 4
 5    information concerning Funko, participated in the fraudulent scheme alleged herein.
 6
                     APPLICABILITY OF PRESUMPTION OF RELIANCE
 7                       (FRAUD-ON-THE-MARKET DOCTRINE)
 8
            40.    The market for Funko’s securities was open, well-developed and efficient at
 9
10    all relevant times. As a result of the materially false and/or misleading statements and/or

11    failures to disclose, Funko’s securities traded at artificially inflated prices during the Class
12
      Period. On October 31, 2019, the Company’s share price closed at a Class Period high of
13
14    $18.00 per share. Plaintiff and other members of the Class purchased or otherwise acquired
15
      the Company’s securities relying upon the integrity of the market price of Funko’s
16
17
      securities and market information relating to Funko, and have been damaged thereby.

18          41.    During the Class Period, the artificial inflation of Funko’s shares was caused
19
      by the material misrepresentations and/or omissions particularized in this Complaint
20
21    causing the damages sustained by Plaintiff and other members of the Class. As described
22
      herein, during the Class Period, Defendants made or caused to be made a series of
23
      materially false and/or misleading statements about Funko’s business, prospects, and
24
25    operations. These material misstatements and/or omissions created an unrealistically
26
      positive assessment of Funko and its business, operations, and prospects, thus causing the
27
28    price of the Company’s securities to be artificially inflated at all relevant times, and when
29
30                                             14
31                                  CLASS ACTION COMPLAINT
     Case 2:20-cv-03130-VAP-PJW Document 1 Filed 04/03/20 Page 16 of 27 Page ID #:16



 1
      disclosed, negatively affected the value of the Company shares. Defendants’ materially

 2    false and/or misleading statements during the Class Period resulted in Plaintiff and other
 3
      members of the Class purchasing the Company’s securities at such artificially inflated
 4
 5    prices, and each of them has been damaged as a result.
 6
            42.    At all relevant times, the market for Funko’s securities was an efficient
 7
      market for the following reasons, among others:
 8
 9          (a)    Funko shares met the requirements for listing, and was listed and actively
10
      traded on the NASDAQ, a highly efficient and automated market;
11
12          (b)    As a regulated issuer, Funko filed periodic public reports with the SEC and/or
13    the NASDAQ;
14
            (c)    Funko regularly communicated with public investors via established market
15
16    communication mechanisms, including through regular dissemination of press releases on
17
      the national circuits of major newswire services and through other wide-ranging public
18
19    disclosures, such as communications with the financial press and other similar reporting
20    services; and/or
21
            (d)    Funko was followed by securities analysts employed by brokerage firms who
22
23    wrote reports about the Company, and these reports were distributed to the sales force and
24
      certain customers of their respective brokerage firms. Each of these reports was publicly
25
26    available and entered the public marketplace.

27          43.    As a result of the foregoing, the market for Funko’s securities promptly
28
      digested current information regarding Funko from all publicly available sources and
29
30                                           15
31                                CLASS ACTION COMPLAINT
     Case 2:20-cv-03130-VAP-PJW Document 1 Filed 04/03/20 Page 17 of 27 Page ID #:17



 1
      reflected such information in Funko’s share price. Under these circumstances, all

 2    purchasers of Funko’s securities during the Class Period suffered similar injury through
 3
      their purchase of Funko’s securities at artificially inflated prices and a presumption of
 4
 5    reliance applies.
 6
            44.    A Class-wide presumption of reliance is also appropriate in this action under
 7
      the Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S.
 8
 9    128 (1972), because the Class’s claims are, in large part, grounded on Defendants’ material
10
      misstatements and/or omissions. Because this action involves Defendants’ failure to
11
12    disclose material adverse information regarding the Company’s business operations and
13    financial prospects—information that Defendants were obligated to disclose—positive
14
      proof of reliance is not a prerequisite to recovery. All that is necessary is that the facts
15
16    withheld be material in the sense that a reasonable investor might have considered them
17
      important in making investment decisions. Given the importance of the Class Period
18
19    material misstatements and omissions set forth above, that requirement is satisfied here.
20                                       NO SAFE HARBOR
21
            45.    The statutory safe harbor provided for forward-looking statements under
22
23    certain circumstances does not apply to any of the allegedly false statements pleaded in
24
      this Complaint. The statements alleged to be false and misleading herein all relate to then-
25
26    existing facts and conditions. In addition, to the extent certain of the statements alleged to

27    be false may be characterized as forward looking, they were not identified as “forward-
28
      looking statements” when made and there were no meaningful cautionary statements
29
30                                            16
31                                 CLASS ACTION COMPLAINT
     Case 2:20-cv-03130-VAP-PJW Document 1 Filed 04/03/20 Page 18 of 27 Page ID #:18



 1
      identifying important factors that could cause actual results to differ materially from those

 2    in the purportedly forward-looking statements. In the alternative, to the extent that the
 3
      statutory safe harbor is determined to apply to any forward-looking statements pleaded
 4
 5    herein, Defendants are liable for those false forward-looking statements because at the
 6
      time each of those forward-looking statements was made, the speaker had actual
 7
      knowledge that the forward-looking statement was materially false or misleading, and/or
 8
 9    the forward-looking statement was authorized or approved by an executive officer of
10
      Funko who knew that the statement was false when made.
11
12                                         FIRST CLAIM
13                       Violations of Section 10(b) of the Exchange Act and
14                              Rule 10b-5 Promulgated Thereunder
                                        Against All Defendants
15
16           46.    Plaintiff repeats and re-alleges each and every allegation contained above as
17
      if fully set forth herein.
18
19           47.    During the Class Period, Defendants carried out a plan, scheme and course
20    of conduct which was intended to and, throughout the Class Period, did: (i) deceive the
21
      investing public, including Plaintiff and other Class members, as alleged herein; and (ii)
22
23    cause Plaintiff and other members of the Class to purchase Funko’s securities at artificially
24
      inflated prices. In furtherance of this unlawful scheme, plan and course of conduct,
25
26    Defendants, and each defendant, took the actions set forth herein.

27           48.    Defendants (i) employed devices, schemes, and artifices to defraud; (ii) made
28
      untrue statements of material fact and/or omitted to state material facts necessary to make
29
30                                            17
31                                 CLASS ACTION COMPLAINT
     Case 2:20-cv-03130-VAP-PJW Document 1 Filed 04/03/20 Page 19 of 27 Page ID #:19



 1
      the statements not misleading; and (iii) engaged in acts, practices, and a course of business

 2    which operated as a fraud and deceit upon the purchasers of the Company’s securities in
 3
      an effort to maintain artificially high market prices for Funko’s securities in violation of
 4
 5    Section 10(b) of the Exchange Act and Rule 10b-5. All Defendants are sued either as
 6
      primary participants in the wrongful and illegal conduct charged herein or as controlling
 7
      persons as alleged below.
 8
 9          49.    Defendants, individually and in concert, directly and indirectly, by the use,
10
      means or instrumentalities of interstate commerce and/or of the mails, engaged and
11
12    participated in a continuous course of conduct to conceal adverse material information
13    about Funko’s financial well-being and prospects, as specified herein.
14
            50.    Defendants employed devices, schemes and artifices to defraud, while in
15
16    possession of material adverse non-public information and engaged in acts, practices, and
17
      a course of conduct as alleged herein in an effort to assure investors of Funko’s value and
18
19    performance and continued substantial growth, which included the making of, or the
20    participation in the making of, untrue statements of material facts and/or omitting to state
21
      material facts necessary in order to make the statements made about Funko and its business
22
23    operations and future prospects in light of the circumstances under which they were made,
24
      not misleading, as set forth more particularly herein, and engaged in transactions, practices
25
26    and a course of business which operated as a fraud and deceit upon the purchasers of the

27    Company’s securities during the Class Period.
28
29
30                                            18
31                                 CLASS ACTION COMPLAINT
     Case 2:20-cv-03130-VAP-PJW Document 1 Filed 04/03/20 Page 20 of 27 Page ID #:20



 1
            51.    Each of the Individual Defendants’ primary liability and controlling person

 2    liability arises from the following facts: (i) the Individual Defendants were high-level
 3
      executives and/or directors at the Company during the Class Period and members of the
 4
 5    Company’s management team or had control thereof; (ii) each of these defendants, by
 6
      virtue of their responsibilities and activities as a senior officer and/or director of the
 7
      Company, was privy to and participated in the creation, development and reporting of the
 8
 9    Company’s internal budgets, plans, projections and/or reports; (iii) each of these
10
      defendants enjoyed significant personal contact and familiarity with the other defendants
11
12    and was advised of, and had access to, other members of the Company’s management
13    team, internal reports and other data and information about the Company’s finances,
14
      operations, and sales at all relevant times; and (iv) each of these defendants was aware of
15
16    the Company’s dissemination of information to the investing public which they knew
17
      and/or recklessly disregarded was materially false and misleading.
18
19          52.    Defendants had actual knowledge of the misrepresentations and/or omissions
20    of material facts set forth herein, or acted with reckless disregard for the truth in that they
21
      failed to ascertain and to disclose such facts, even though such facts were available to
22
23    them. Such defendants’ material misrepresentations and/or omissions were done
24
      knowingly or recklessly and for the purpose and effect of concealing Funko’s financial
25
26    well-being and prospects from the investing public and supporting the artificially inflated

27    price of its securities. As demonstrated by Defendants’ overstatements and/or
28
      misstatements of the Company’s business, operations, financial well-being, and prospects
29
30                                            19
31                                 CLASS ACTION COMPLAINT
     Case 2:20-cv-03130-VAP-PJW Document 1 Filed 04/03/20 Page 21 of 27 Page ID #:21



 1
      throughout the Class Period, Defendants, if they did not have actual knowledge of the

 2    misrepresentations and/or omissions alleged, were reckless in failing to obtain such
 3
      knowledge by deliberately refraining from taking those steps necessary to discover
 4
 5    whether those statements were false or misleading.
 6
            53.    As a result of the dissemination of the materially false and/or misleading
 7
      information and/or failure to disclose material facts, as set forth above, the market price
 8
 9    of Funko’s securities was artificially inflated during the Class Period. In ignorance of the
10
      fact that market prices of the Company’s securities were artificially inflated, and relying
11
12    directly or indirectly on the false and misleading statements made by Defendants, or upon
13    the integrity of the market in which the securities trades, and/or in the absence of material
14
      adverse information that was known to or recklessly disregarded by Defendants, but not
15
16    disclosed in public statements by Defendants during the Class Period, Plaintiff and the
17
      other members of the Class acquired Funko’s securities during the Class Period at
18
19    artificially high prices and were damaged thereby.
20          54.    At the time of said misrepresentations and/or omissions, Plaintiff and other
21
      members of the Class were ignorant of their falsity, and believed them to be true. Had
22
23    Plaintiff and the other members of the Class and the marketplace known the truth regarding
24
      the problems that Funko was experiencing, which were not disclosed by Defendants,
25
26    Plaintiff and other members of the Class would not have purchased or otherwise acquired

27    their Funko securities, or, if they had acquired such securities during the Class Period, they
28
      would not have done so at the artificially inflated prices which they paid.
29
30                                            20
31                                 CLASS ACTION COMPLAINT
     Case 2:20-cv-03130-VAP-PJW Document 1 Filed 04/03/20 Page 22 of 27 Page ID #:22



 1
             55.    By virtue of the foregoing, Defendants violated Section 10(b) of the

 2    Exchange Act and Rule 10b-5 promulgated thereunder.
 3
             56.    As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff
 4
 5    and the other members of the Class suffered damages in connection with their respective
 6
      purchases and sales of the Company’s securities during the Class Period.
 7
                                          SECOND CLAIM
 8
 9                          Violation of Section 20(a) of The Exchange Act
10                                Against the Individual Defendants

11           57.    Plaintiff repeats and re-alleges each and every allegation contained above as
12
      if fully set forth herein.
13
14           58.    The Individual Defendants acted as controlling persons of Funko within the
15
      meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-
16
17
      level positions and their ownership and contractual rights, participation in, and/or

18    awareness of the Company’s operations and intimate knowledge of the false financial
19
      statements filed by the Company with the SEC and disseminated to the investing public,
20
21    the Individual Defendants had the power to influence and control and did influence and
22
      control, directly or indirectly, the decision-making of the Company, including the content
23
      and dissemination of the various statements which Plaintiff contends are false and
24
25    misleading. The Individual Defendants were provided with or had unlimited access to
26
      copies of the Company’s reports, press releases, public filings, and other statements
27
28    alleged by Plaintiff to be misleading prior to and/or shortly after these statements were
29
30                                            21
31                                 CLASS ACTION COMPLAINT
     Case 2:20-cv-03130-VAP-PJW Document 1 Filed 04/03/20 Page 23 of 27 Page ID #:23



 1
      issued and had the ability to prevent the issuance of the statements or cause the statements

 2    to be corrected.
 3
            59.    In particular, the Individual Defendants had direct and supervisory
 4
 5    involvement in the day-to-day operations of the Company and, therefore, had the power
 6
      to control or influence the particular transactions giving rise to the securities violations as
 7
      alleged herein, and exercised the same.
 8
 9          60.    As set forth above, Funko and the Individual Defendants each violated
10
      Section 10(b) and Rule 10b-5 by their acts and omissions as alleged in this Complaint. By
11
12    virtue of their position as controlling persons, the Individual Defendants are liable
13    pursuant to Section 20(a) of the Exchange Act. As a direct and proximate result of
14
      Defendants’ wrongful conduct, Plaintiff and other members of the Class suffered damages
15
16    in connection with their purchases of the Company’s securities during the Class Period.
17
                                       PRAYER FOR RELIEF
18
19          WHEREFORE, Plaintiff prays for relief and judgment, as follows:
20          A.     Determining that this action is a proper class action under Rule 23 of the
21
       Federal Rules of Civil Procedure;
22
23          B.     Awarding compensatory damages in favor of Plaintiff and the other Class
24
       members against all defendants, jointly and severally, for all damages sustained as a result
25
26     of Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

27          C.     Awarding Plaintiff and the Class their reasonable costs and expenses incurred
28
       in this action, including counsel fees and expert fees; and
29
30                                            22
31                                 CLASS ACTION COMPLAINT
     Case 2:20-cv-03130-VAP-PJW Document 1 Filed 04/03/20 Page 24 of 27 Page ID #:24



 1
            D.    Such other and further relief as the Court may deem just and proper.

 2                                 JURY TRIAL DEMANDED
 3
            Plaintiff hereby demands a trial by jury.
 4
 5
      Dated: April 3, 2020                         Respectfully submitted,
 6
 7
                                                   POMERANTZ LLP
 8
 9
                                                   /s/ Jennifer Pafiti
10                                                 Jennifer Pafiti (SBN 282790)
11                                                 1100 Glendon Avenue, 15th Floor
                                                   Los Angeles, CA 90024
12                                                 Telephone: (310) 405-7190
13                                                 jpafiti@pomlaw.com
14                                                 POMERANTZ LLP
15                                                 Jeremy A. Lieberman
                                                   J. Alexander Hood II
16
                                                   600 Third Avenue, 20th Floor
17                                                 New York, New York 10016
18
                                                   Telephone: (212) 661-1100
                                                   Facsimile: (212) 661-8665
19                                                 jalieberman@pomlaw.com
20                                                 ahood@pomlaw.com
21                                                 POMERANTZ LLP
22                                                 Patrick V. Dahlstrom
                                                   10 South La Salle Street, Suite 3505
23
                                                   Chicago, Illinois 60603
24                                                 Telephone: (312) 377-1181
                                                   Facsimile: (312) 377-1184
25
                                                   pdahlstrom@pomlaw.com
26
27                                                 Attorneys for Plaintiff

28
29
30                                           23
31                                CLASS ACTION COMPLAINT
       Case 2:20-cv-03130-VAP-PJW Document 1 Filed 04/03/20 Page 25 of 27 Page ID #:25
                                                                                   3/17/20, 2:25 PM




Submission Date
2020-03-12 21:07:32



CERTIFICATION PURSUANT TO FEDERAL
SECURITIES LAWS

1. I make this declaration pursuant to Section 27(a)(2) of the Securities Act of 1933 (“Securities Act”) and/or
Section 21D(a)(2) of the Securities Exchange Act of 1934 (“Exchange Act”) as amended by the Private Securities
Litigation Reform Act of 1995.

2. I have reviewed a Complaint against Funko, Inc. (“Funko” or the “Company”) and authorize the filing of a
comparable complaint on my behalf.

3. I did not purchase or acquire Funko securities at the direction of plaintiffs counsel, or in order to participate in
any private action arising under the Securities Act or Exchange Act.

4.   I am willing to serve as a representative party on behalf of a Class of investors who purchased or acquired
Funko securities during the class period, including providing testimony at deposition and trial, if necessary. I
understand that the Court has the authority to select the most adequate lead plaintiff in this action.

5. To the best of my current knowledge, the attached sheet lists all of my transactions in Funko securities during
the Class Period as specified in the Complaint.

6. During the three-year period preceding the date on which this Certification is signed, I have not sought to
serve as a representative party on behalf of a class under the federal securities laws.

7.    I agree not to accept any payment for serving as a representative party on behalf of the class as set forth in
the Complaint, beyond my pro rata share of any recovery, except such reasonable costs and expenses directly
relating to the representation of the class as ordered or approved by the Court.

8.   I declare under penalty of perjury that the foregoing is true and correct.




Name

Print Name
Mohamed Nahas

Signature
             Case 2:20-cv-03130-VAP-PJW Document 1 Filed 04/03/20 Page 26 of 27 Page ID #:26
                                                                                         3/17/20, 2:25 PM




 Full Name
 Mohamed Nahas

(redacted)




 Acquisitions

 Configurable list (if none enter none)

       Date Acquired               Number of Shares Acquired             Price per Share Acquired

         feb 18, 2020                         215                                  9.12

         feb 19, 2020                         220                                  9.30

         feb 19, 2020                         120                                  9.11
         feb 24, 2020                         120                                  8.40
         feb 27, 2020                         128                                  7.93
Case 2:20-cv-03130-VAP-PJW Document 1 Filed 04/03/20 Page 27 of 27 Page ID #:27



  Funko, Inc. (FNKO)                                                 Nahas, Mohamed

                               List of Purchases and Sales

                        Purchase              Number of             Price Per
         Date            or Sale              Shares/Unit          Share/Unit

            2/18/2020         Purchase                       215                $9.1200
            2/19/2020         Purchase                       220                $9.3000
            2/19/2020         Purchase                       120                $9.1075
            2/24/2020         Purchase                       120                $8.4000
            2/27/2020         Purchase                       128                $7.9300
